Citation Nr: 0934265	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  08-03 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1967 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 Regional Office (RO) in 
St. Louis, Missouri rating decision, which denied the claim 
on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
a bilateral knee disorder.  After a thorough review of the 
Veteran's claims folder, the Board has determined that 
additional development is necessary prior to the adjudication 
of this claim. 
 
Under the Veterans Claims Assistance Act of 2000 (VCAA), the 
duty to assist includes making reasonable efforts to obtain 
private medical records.  See 38 U.S.C.A. § 5103A (West 2002 
& Supp. 2009); 38 C.F.R. § 3.159(c)(1) (2008).  In April 
2008, the Veteran submitted authorizations for records from 
Drs. Holt, Thorpe, Palen, and Schafer.  On review, it does 
not appear that these records were requested.  Although, as 
the RO correctly noted, medical records from these physicians 
were included in the records obtained from the Social 
Security Administration (SSA) in March 2007, it is unclear 
whether all records from these providers have been obtained.  
Therefore, the identified records should be requested. 

Accordingly, the case is REMANDED for the following action:

1.  Request records from Drs. Holt, 
Thorpe, Palen, and Schafer, as identified 
in the April 2008 authorizations.  If 
current authorizations are needed, these 
should be requested from the Veteran.  All 
records obtained or any response received 
should be associated with the claims 
folder.

2.  After the above is complete, 
readjudicate the Veteran's claim.  If the 
claim remains denied, issue a supplemental 
statement of the case (SSOC) to the 
Veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




